            Case 8:19-cv-01256-DNH-CFH Document 32 Filed 07/01/20 Page 1 of 2
                                             HARRITON & FURRER, LLP
                                         ATTORNEYS AND COUNSELORS AT LAW
                                              84 BUSINESS PARK DRIVE
                                                     SUITE 302
                                             ARMONK, NEW YORK 10504

                                                         (914) 730-3400
                                                       FAX (914) 730-3405
                                                       www.hflawllp.com


KEITH S. HARRITON, P.C. (NY & CT)                                                          LEGAL ASSISTANTS
URS BRODERICK FURRER, P.C. (NY, NJ, CT, MA, PA & VA)                                      KAREN B. HASTEROK
KIMBERLY A. SANFORD, P.C. (NY, CT & NJ)                                                   MADELINE D. SARIOL
____

SARAH J. CAFRAN (NY, NJ. MA & NH)

                                                        July 1, 2020

Via ECF Only
The Honorable Christian F. Hummel
United States Courthouse
10 Broad Street
Utica, NY 13501

                 RE:      Petroleum Marketing Group, Inc. et al. v. Express Farm, Inc. et al.
                          Index No.: 8:19-cv-01256-DNH-CFH
                          Joint Status Report per Order dated January 9, 2020 (ECF Doc. No. 17)

Dear Judge Hummel:

         In accordance with Your Honor’s Order dated January 9, 2020 (ECF Doc. No. 17) (“Order”),
Plaintiffs Petroleum Marking Group, PMG Eastern Shore, LLC and Ocean Petroleum, LLC and Defendants
Express Farm, Inc. and Xi Li submit this joint letter on behalf of all parties.

       The Parties participated in mediation in May 2020; however, they were unable to resolve the
dispute. After mediation the Parties agreed to amend the pleadings, and accordingly, Plaintiffs filed their
Amended Verified Complaint on June 5, 2020 (ECF Doc. No. 25) and Defendants filed their Answer with
Counterclaims on June 9, 2020 (ECF Doc. No. 27). Plaintiffs’ filed their Reply to Counterclaims on June
25, 2020 (ECF Doc. No. 29).

        Status of Discovery

        The outstanding discovery matters are as follows:

       Plaintiffs’ First Set of Requests for Production – Plaintiffs’ served these requests on February 14,
        2020 and Defendants’ responded on March 26, 2020. However, Plaintiffs’ objected to Defendants’
        responses to Demand Nos. 9 and 12 by letter dated May 20, 2020 to Defendants’ counsel, asserting
        that Defendants did not produce certain bank statements in their possession, custody, or control.
        Defendants explained that they did not possess these documents and were unsuccessful in their
        efforts to obtain them. Defendants identified the relevant bank. Plaintiffs agreed to subpoena these
        documents from the bank if they wanted to obtain them. Plaintiffs have not done so.

       Defendants’ Second Set of Request for Production – Defendants’ served these requests on June
        16, 2020 and Plaintiffs’ responses and objections are due on or before July 17, 2020.
          Case 8:19-cv-01256-DNH-CFH Document 32 Filed 07/01/20 Page 2 of 2
                                       HARRITON & FURRER, LLP
                                   ATTORNEYS AND COUNSELORS AT LAW


Honorable Christian F. Hummel
July 1, 2020
Page 2
      Plaintiffs’ Subpoena to Production Documents to a Non-Party – Plaintiffs’ served a Subpoena for
       “all documents relating to 130 E. Main Street, Gouverneur, NY 13642; including, but not limited to,
       petroleum product delivery receipts, invoices, contracts, emails, and correspondence” on Mirabito
       Holdings, Inc., a non-party in the above-referenced action, on May 21, 2020 which demanded
       responsive documents by June 20, 2020. Plaintiffs’ have yet to receive these documents and will
       follow up with Mirabito Holdings, Inc.

      Defendants’ Deposition of Express Farm, Inc.’s corporate designee and Xi Li is scheduled for July
       6, 2020.

      Plaintiffs’ Deposition of a Petroleum Marketing Group, Inc. corporate designee is scheduled for July
       7, 2020.

    After the completion of depositions, the Parties expect that there will be post-deposition demands and
notices to admit. The Parties expect all discovery to be completed by September 9, 2020, as outlined in
the Joint Civil Case Management Plan dated January 3, 2020 (ECF Doc. No. 14). In addition, Defendants’
Motion to Dismiss Count III of Plaintiffs’ Amended Complaint is pending, and is scheduled for submission
on the papers.

       Thank you for your attention to the foregoing.

                                          Respectfully Submitted,

                                            PETROLEUM MARKETING GROUP, INC.,
                                            PMG EASTERN SHORE, LLC, and
                                            OCEAN PETROLEUM, LLC

                                            _/s/ Urs Broderick Furrer_________________
                                            Urs Broderick Furrer, Esq.

                                            EXPRESS FARM, INC. and
                                            XI LI

                                            __/s/ Dan Auerbach_________________
                                            Dan Auerbach, Esq.
